Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heng Zhu on 07/28/2021.

The application has been amended as follows: 
In claim 17, line 2, after “subject” insert --- , wherein the SARI scanning comprises administering a radioisotope linked to a somatostatin analog, ---
In claims 19, line 1, after “claim” delete “18” and insert --- 17--- and after “radioisotope” delete” comprises” and insert --- is---
In claim 20 line 1, after “claim” delete “18” and insert --- 17 --- and after “comprises” delete “using” and insert ---administering---
68Ga derivatives of somatostatin analogs” and insert ---administering 68Ga linked to a somatostatin analog---
In claims 23, line 1, after “claim” delete “18” and insert --- 17---
Claims 1-14, 18 and 22 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art was that which was cited in the previous office action filed on 12/02/2020, but fails to specifically disclose or render obvious a method of treating tumor in a subject by conducting a Somatostatin Analog Radioisotope Imaging (SARI) scanning comprising administering a administering a radioisotope linked to a somatostatin analog and a pharmaceutical composition comprising a conjugate 57 dosage 0.1 mg/kg to 1 mg/kg as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/           Examiner, Art Unit 1618 

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618